DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: BREMMER et al. (US 2012/0204741) and MARTIN et al. (US 2008/0116618) constitute the closest prior art of record.
BREMMER and MARTIN were used to read on the claimed caul body for forming a composite structure as claimed in independent claim 1 and independent claim 10, and the method as claimed in independent claim 8 and independent claim 17 (see the rejections presented for these claims in the 02/19/2021 Office action). 
Applicant argues that MARTIN only compares the thicknesses of the carbon fiber reinforcement portions 21, 22, 23 to the thicknesses of the silicone rubber third and fourth leg portions 24, 25; MARTIN does not compare the thickness of one of the carbon fiber reinforcement portions 21, 22, 23 to the thickness of another carbon fiber reinforcement portion 21, 22, 23 (see page 3, paragraph 1 of the arguments/remarks filed 05/19/2021). This argument was found to be persuasive. Additionally, Applicant’s arguments regarding BREMMER and MARTIN failing to disclose the proportional relationship between thickness and hardness in carbon layers was found to be persuasive (see pages 4-5 of the arguments/remarks filed 05/19/2021). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748